DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination


The request filed on April 30, 2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/321711 is acceptable and a RCE has been established. An action on the RCE follows.
The following rejections are overcome:
Claims 1-7, 9-17, 19-20 & 22-23 under 35 U.S.C. 103 as being unpatentable over Visco U.S. Pub. 2007/0172739 in view of Grady et al. U.S. Pub. 2011/0183183 and even further in view of Haag U.S. Pub. 2017/0084914.
Claims 24-25 under 35 U.S.C. 103 as being unpatentable over Visco U.S. Pub. 2007/0172739 in view of Grady et al. U.S. Pub. 2011/0183183 and even further in view of MIYAKE US 2016/0240823.
Claims 1-3, 7, 9-13, 17, 19-23 are allowed. Claims 24-25 are newly rejected as follows:

Allowable Subject Matter
	Claims 1-3, 7, 9-13, 17, 19-23 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to a Li-ion thin film microbattery comprising: a wafer substrate; a Li-free cathode comprising a transition metal oxide thin film; an anode comprising a lithiated Ge thin film; one or more power management electronic circuitry layers electrically coupled to the cathode and the anode; and an electrolyte film disposed between the cathode and the anode; wherein a Li-source of the Li-ion thin film microbattery is provided by means of the lithiated Ge thin film; and wherein the power management electronic circuitry layers and a microbattery stack comprising the Li-free cathode, the anode, and the electrolyte film are formed on the same wafer substrate.
	The prior art, such as Visco U.S. Pub. 2007/0172739, teaches a Li-ion thin film battery (lithium ion conductive; [0014]; comprising: a Li-free cathode comprising a transition metal oxide thin film (V2O5; [0140]); an anode comprising a lithiated Si thin film (Si alloys; [0092]); and an electrolyte film disposed between the cathode and the anode (LiPON, [0013] & [0115]); wherein a Li-source of the Li-ion thin film microbattery is provided by means of the lithiated Ge or Si thin film (Si alloys; [0092]).  However, the reference does not teach  one or more power management electronic circuitry layers electrically coupled to the cathode and the anode; and wherein the power management electronic circuitry layers and a microbattery stack comprising the Li-free cathode, the anode, and the electrolyte film are formed on the same wafer substrate. Therefore, the instant claims are patentably distinct from the prior art of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco U.S. Pub. 2007/0172739 in view of Grady et al. U.S. Pub. 2011/0183183 and even further in view of Kim et al. U.S. Pub. 2014/0178774.
With respect to claim 24, Visco teaches a Li-ion thin film battery (lithium ion conductive; [0014]; comprising: a Li-free cathode comprising a transition metal oxide thin film (V2O5; [0140]); an anode comprising a lithiated Si thin film (Si alloys; [0092]); and an electrolyte film disposed between the cathode and the anode (LiPON, [0013] & [0115]); wherein a Li-source of the Li-ion thin film microbattery is provided by means of the lithiated Ge or Si thin film (Si alloys; [0092]).   With respect to claim 25, method of fabricating a Li-ion thin film battery, comprising the steps of: providing a Li-free cathode comprising a transition metal oxide thin film (V2O5; [0140]); providing an anode comprising a lithiated Ge or Si thin film (Si alloys; [0092]); and providing an electrolyte film disposed between the cathode and the anode (LiPON, [0013] & [0115]);  wherein a Li-source of the Li-ion thin film microbattery is provided by means of the lithiated Ge or Si thin film (Si alloys; [0092]).   Visco teaches a cathode of Cuo or CuS. See paragraph [0140]. 
claims 24 & 25); cathode comprising RuO2 thin film (claims 24-25). 
	Grady teaches that the lithium-ion film battery is a microbattery ([0006]; claims 24 & 25).
	Kim teaches that it is well known in the art to employ lithium batteries with cathodic t material  of RuO2 [0006].  
	Visco, Grady and Kim are analogous art from the same field of endeavor, including fabricating lithium-ion batteries.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the microbattery of Grady at the cell size of Visco, in order to power small devices. The skilled artisan recognizes that batteries of smaller size and lighter weight reduce costs, and may supply power to compact devices. Furthermore, employing a microbattery would have been obvious  since such a modification would have involved a mere change in size of the battery size. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	Further concerning claims 24-25, it would have been obvious to employ the RuO2 cathodic material of Kim, in the cathode of Visco and Grady, as, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
	Applicant asserts that Visco does not teach that the lithium ion thin film microbattery includes one or more power management electronic circuitry layers electrically coupled to the cathode and the anode; and wherein the power management electronic circuitry layers and a microbattery stack comprising the Li-free cathode, the anode, and the electrolyte film are formed on the same wafer substrate. This assertion is correct and the rejection of claim 1 and dependents 2-3, 7, 9-13, 17, 19-23 is overcome.
	With respect to claims 24-25, Applicant asserts that MIYAKE US 2016/0240823 does not teach that the cathode comprises an RuOx film, instead the reference teaches that said RuOx was anodic material.  This assertion is correct and the previously pending rejections are overcome. 











Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722